 504DECISIONS OF NATIONALLABOR RELATIONS BOARDFelsa Knitting Mills, Inc.andLocal 107, InternationalLadies'Garment Workers'Union,AFL-CIO. Case29-CA-3380January 18, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn September 26, 1973, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Felsa Knitting Mills,Inc.,Farmingdale,New York,itsofficers,agents,successors,and assigns,shall take the action set forthin the said recommended Order.At the hearing, Respondent renewed its motion to require theproduction of witnesses' affidavits in advance of the hearing This motionwas denied by the Administrative Law Judge, and his ruling is herebyaffirmedSee Sec 102 118(a) and (b)(1) of the Board's Rules andRegulationsIWhile Chairman Miller agrees that a bargaining order is appropriateherein based on the theory expressed by the Supreme Court inN L R B vGissel Packing Co, Inc,395 U S 575, 610-615 (1969), he would, for reasonsstatedin his separate concurrence inUnited Packing Company of Iowa, Inc,187 NLRB 132, predicate this remedy solely upon the serious violations ofSec 8(a)(1) and (3) committed by RespondentDECISIONFRANK H. ITKIN, Administrative Law Judge. This casewas tried before me at Brooklyn, New York, on August 13and 14, 1973.1 The unfair labor practice charge was filedby the Union on May 3 and the complaint issued on July 9.The issues presented are whether Respondent Company, inviolation of Section 8(a)(l) and (3) of the National LaborRelations Act, threatened employees with a reduction inhours and overtime work, elimination of a paid lunchperiod, and other reprisals if they became or remainedIAll dates are in 1973 unless otherwise statedmembers of the Union; interrogated employees concerningtheir membershipin andsupport of the Union; offered andpromised employees overtime and other benefits andimprovements in working conditions in order to inducethem to refrain from becomingor remainingmembers oftheUnion; transferred employee Ignacio Manrique to aless desirable work shift and provided Manrique with lessemployment than he previously had received; providedemployee Ruben Belevan with less employment than hepreviouslyhad received; issued written criticisms toemployees Manrique andBelevan;and granted employeeJorge Cartagena a paid vacation in order to discourageemployee union protectedactivities.In addition, thecomplaint alleges that Respondent, in violation of Section8(a)(5) and (1) of the Act, refused to recognize and bargainwith the Union as the collective-bargaining agent designat-ed by a majority of the employees in an appropriatebargaining unit.Upon the entire record, including my observation of thewitnesses, and after due consideration of the brief filed bycounsel for General Counsel, I make the following:FINDINGS OF FACTi.JURISDICTIONThe complaintalleges, the answer admits, and I find andconclude that RespondentCompany,a corporation ofNew York,hasmaintained at all times material itsprincipal place of business in Farmingdale,New York,where it has been engagedin the contract knitting of yarninto fabric;that during the past fiscalyearRespondentmanufactured,sold, and distributed products valued inexcessof$50,000 which were shipped directly fromFarmingdale to points outside of the Stateof New York;and that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.It is also undisputed and I find and conclude that theCharging PartyUnion is a labor organization within themeaning of Section2(5) of the Act.It.THE UNFAIR LABOR PRACTICESA.IntroductionRespondent Company, as stated, is engaged in thecontract knitting of yarn at its Farmingdale facility. It isundisputed and I find and conclude that at all timesmaterial Felix Gorski has been president and agent ofRespondent Company. Further, the complaint alleges, theanswer admits, and I find and conclude that all productionemployees of Respondent employed at its Farmingdaleplant,exclusiveofofficeclericalemployees, guards,professional employees and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act; that about April 13 the Unionrequested Respondent to recognize and bargain with it asthe exclusive bargaining representative of Respondent'semployees in the unit described above; and that Respon-dent refused and has continued to refuse to recognize and208 NLRB No. 79 FELSA KNITTING MILLS, INC.bargain collectivelywith the Union as the exclusivecollective-bargaining representative of Respondent's em-ployees in said unit.It isalso undisputed and I find and conclude that onApril 13, when the Union requested Respondent torecognize and bargain with it and Respondent refused,there were six employees in the bargaining unit. They wereIgnacioManrique, Ruben Belevan, Santos Matos, JorgeCartagena, Ralph Alicea, and Bruce Kaire.B.A Majority of theUnitEmployeesSign UnionAuthorizationCards,-theUnionSeeksRecognitionEmployee Ignacio Mannque is presently employed as aknitter by Respondent Company. He commenced workingfor the Company in May 1972. Mannque credibly testifiedthatabout lateMarch 1973 he discussed with hiscoworkers "the advantages of bringing the Union into theplant."Manrique then went to the Union and enlisted itsorganizational assistance.Manrique was furnished blankunion authorization cards which were to be signed by theCompany's employees.Manrique understood that thecards are "an invitation to the Union to be in FelsaKnittingManrique read and signed a Unionauthorization card on April 1.2 Manrique credibly testifiedthatemployeeRuben Belevan also signed a unionauthorization card on the same day inside the plant"beside the machines."3 And, as Manrique further testi-fied, employee Bruce Kaire "read the card and he signedit" in the plant on April 11; employee Santos Matos "readit" and "signed [it] in front of Manrique in the plant" onApril 12; and employee Jorge Cartagena "read the card"and "sign[ed] the card" "inside the plant" on April 12.Manrique returned the five signed union authorizationcards to Union Business Agent John Di Girolamo. And,during themorning of April 13, Manrique and DiGirolamo visited Company President Felix Gorski at theplant in order "to make a demand" for recognition.Manrique introduced Di Girolamo to Gorski, whereuponDi Girolamo apprised Gorski that "he was representing amajority of the employees ...." Manrique recalled thatGorski said, "at the present time business was very slowand . . . he couldn't deal with the . . . Union ... .Mannque and Di Girolamo left.C.Management's Conduct FollowingtheUnion'sDemand for RecognitionPrior toApril 13,employee Manrique generally workedfrom about 12 noon until 10 p.m. It was stipulated thatManrique'sweekly hours of work from week endingOctober21, 1972,until week endingApril 14,1973, were asfollows:2The t,nion cards state in pertinent part:Authonzation CardI,of my own free will, herebyauthorizethe INTERNAFIONAI. LADIFS'GARMLNr WORKLRS'UNION, itsaffiliates and its representatives. to actexclusively as my agent and representative for the purpose ofcollectivebargaining.Week endingHours worked10/21/7256-3/410/285711/454ll/114811/1858-1/211/265112/257-1/412/95512/165012/234312/30481/6/73541/13561/2047-1/21/27502/362-1/22/10552/17542/24543/3593/10473/1751-3/43/2455-1/23/31584/7494/1449505As Mannque explained, his "basic hours" prior to April 13were from about 12 noon to 10 p.m. although on occasionhe was asked to report for work about 1 or 2 p.m. Prior toApril 13, Manrique was not asked to start work after 4 p.m.or work on the midnight shift.Manrique credibly testified that on Tuesday or Wednes-day, April 17 or 18, Gorski said to him: "From now on youhave to work 35 hours a week. This is the Union hours. Noovertime . . . . No Saturdays." Mannque was instructedto report for work at 4 p.m. and work until midnight.Manrique asked Gorski "why" Gorski was changing his"time" and Gorski replied: "This is the Union hours.." Mannque started work at 4 p.m. as instructed. Onthe first evening of his new shift, Mannque telephonedGorski for "some instruction"concerninghis work in theplant.During their conversation,Manrique stated toGorski that "itwasnot legal to work by myself alone in theplant."Gorski replied: "Okay, starting tomorrow Mr.RubenBelevan isgoing to work with you in the same shop.TellRuben to come in at the same time with you."Mannque notified Belevan that he too was to work from 4p.m. on the same shift. Thereafter, employees Manriqueand Belevan worked from about 4 p.m. to 12 midnight forapproximately 2 weeks.Manrique recalled that while he was working the aboveshift withBelevan,Gorski told the two employees: "fromnow on you have to take one hour lunch. This is the UnionSMannqueexplained-Before givingto anybodythe blanks[cards],Iwrote the name andFelsaKnitting andthe address And they completeitwith their addressbecauseIdidn't know the address of each oneEmployeeBelevan,likeManrique,testified that he understood that theUnion card "is like an invitation of the Union[to] represent mewithmy bass " 506DECISIONSOF NATIONALLABOR RELATIONS BOARDorder . . . . Just now I talk to the Union man and heshowed me the form." Manrique did not want to take anhour for lunch since, at the time, he was being paid duringhis short lunch break and he believed that he would not bepaid for a full I-hour lunch period. Manrique told Gorskithat "one hour ... is too much for us." Gorski replied:"It's up to you, you want to have half an hour or one hour.You stop the machines and you have an hour lunch."Manrique and Belevan "agreed to have a half hour lunch... keeping the machines running," as had been the priorpractice in the plant.About May 7, some 2 weeks after Manrique and Belevanhad started working 4 p.m. to 12 midnight, Gorski apprisedthe two employees:He [Gorski] said we [Manrique and Belevan ] have tostay to work from midnight to 8 o'clock in the morning,.. to stay late to 8 or 9 o'clock in the morningbecause I [Gorski] want to see you in the morning."Manrique complained to Gorski: "I don't work that waybecause it's too long for us to stay late in the morning."Belevan also complained to Gorski- "he would not stay to9 o'clock because he couldn't sleep in the daytime when it'stoo light outside ... " The two employees thereafterstarted working from about I 1 p.m. to 7 a.m. They workedthese hours for approximately I week and were thenpermitted to work from about 10 p.m. to 6 a.m. Mannqueand Belevan are presently working from about 10 p.m. to 6a.m.4 It was stipulated that the total hours of work forManrique commencing week ending April 21 were:Week endingHours worked4/21324/28285/5405/1229-1/25/19325/2633-1/26/239About May 4, Manrique received the following writtencriticism from his employer:Dear Mr. Ignacio Manrique,On May3, 1973,you removed needle section fromMachine # 63.You proceeded to run # 63 withoutneedle section which caused said machine to smash.Sincerely yours,/s/ Felix GorskiAnd, about May 10, Mannque received two writtencriticismsfrom his employer. One stated:On May 10, 1973, you ran machine # 73 withOn cross-examination,Mannque acknowledged that Gorski did notexpressly prohibit Mannque fromworking beyond 5 or 6 ainduring themorning However,asMannque testified,often he was "too tired" to workextra hours as he had done when permitted to work on theday shiftMannque also explained.Sometimes we have to stop working after five hours,six hours,becausebroken needle. As a result one complete roll of goodswas damaged.Sincerely yours,/s/ Pres. Felix GorskiThe otherstated:Machine # 8 I-You ran machine with loose cam andbutted dial.Machine # 82-You ran to stripes over order.Manrique never before had received a written criticismfrom his employer although he admittedly had mademistakes in the past.RubenBelevan testifiedthat he started working forRespondent Company during late October 1972. Belevanacknowledged that his hours varied. Up to the week endingApril 14, 1973, Belevan's total weekly hours of work were:Week endingHours worked11/4/721811/115511/185711/2654-1/212/25312/948-1/212/1645-1/212/2336-1/212/30491/6/73541/1353-1/21/20531/27302/3502/10572/17512/24493/359-1/83/1046-1/23/1755-1/23/2434-1/83/31474/739-1/44/1444-1/2During the period of April 13, Belevan worked from aboutI i p.m. to 7 or 8 a.m. Belevan recalled that about April 16or 17, coworker Ralph Alicea told Belevan: "Ruben, youlike the -Union and now you have to work 35 hours a week,seven hours a day." Thereafter, as Belevan testified,employee Manrique apprisedBelevan thatbothBelevanandManrique would have to work from 4 p.m. tomidnight.On April 18 or 19, the first day Belevan worked the 4p.m. shift, Gorski told Belevan that he had "to take oneIdon't know how to proceed with the next job because I don'thave anyinstructionsMr Gorski never used to leave me a note or anythingNow, sometimes I have to stop working at 5 o'clock in the morningbecause I didn'thave any idea of what to do because nobody told mewhat is the yarn to be used or how many piecesany instructions.So, I have to stop the machine.and I went home. FELSA KNITTING MILLS, INC.hour lunch like the Union men say." Belevan asserted that"we don't need to take one hour." Gorski replied: "it's upto you, whenever you decide . . .A few weeks later,Gorski instructed Belevan to work from about 12 midnightto 8 a.m. Belevan complained to Gorski, as follows:I say to him that I can't stay so long, 8 o'clock in themorning, because the sun come up and it's too lightoutside. I can't fall asleep.Gorski did not answer this complaint. Belevan also heardManrique complain to Gorski that he too had difficultyworking the morning hours. No other employees-otherthan Manrique and Belevan-were working past 10 p.m. inthe plants Belevan recalled that while working on the 4p.m. to 12 midnight shift,Mr.FelixGorski came over to me and tell me,"Ruben, I don't know what I'm going to do about yourhours. I [am I going like crazy. When this thing is over, Igive you back your hours.Belevan's hours of work commencing week ending April21 were as follows:Week endingHours worked4/21344/28405/529-1/25/12305/19325/2633-1/26/2387Belevan credibly testified that Gorski questioned him atwork about a union meeting which had been scheduled forEasterSunday.Gorski said: "You have a meetingyesterday" and Belevan replied: "Is supposed that we havea meeting but we didn't do it." Nothing else was said.About May 10 and 11, Belevan received his first writtencriticisms from Gorski. The May 10 letter from Gorskisaid:sBelevan testified that he did not know if Felix Gorski would pay himfor a full lunch hour and, consequently, he wanted to take less time forlunch. Belevan discovered subsequently that he was in fact paid for hislunch break.6 Belevan testified that his hours,like those of Manrique, were laterchanged from about 11 p.m to 7 am. and 10 p.m to 6 or 7 a.m7Belevan acknowledged on cross-examination that on occasion he couldhave worked later during the midnight shift, however, as Belevan explained,he did not want to work later because he could not fall asleep during thelight hours of the mornings The testimony summarized in the above sections is based in large partupon the undisputed evidence of record and the credible testimony ofemployees Mannque and Belevan. I note that the testimony of employeesManrique and Belevan is mutually, orroborative. Further, their testimony issubstantiated in part by tho employees' stipulated weekly hours of work andtimecards and by the testimony of Company President Felix Gorski And,relying upon demeanor. I find and conclude that the testimony of Manriqueand Belevan is credible and trustworthy. Insofar as the testimony ofMannque and Belevan conflicts with the testimony of Gorski, I find andconclude that the testimony of Manrique and Belevan is more trustworthy,reliable, and credible In particular. I do not credit Gorski's assertion that,inhis view,employeesMatos and Cartagena did not sign their unionmembership cards Nor do I credit Gorski's claim that a reason why he firstissued written criticisms to employees Mannque and Belevan was because507Dear Mr. Ruben Belevan,On above date you did not report to work for the 4to 12 shift. On Machine # 182 you ran 2 rolls ofunauthorized goods.Sincerely yours,/s/ Pres. Felix GorskiThe May 11 letter stated:On May 11, 1973, you ran 2 rolls of unauthorizedgoods on Machine # 182.A bad needle was not changed on Machine # 241.Your total production on this above date was 2rolls-40 lbs.Sincerely yours,/s/ Pres.FelixGorski8111.DISCUSSIONA.The 8(a)(1) and 8(a)(3) ViolationsThe credited evidence recited above establishes thatbetweenApril 1 and 12, 1973, employee Manriqueobtained signed union membership cards from five out ofthe six unit employees at Respondent's Farmingdale plant.On Friday April 13, Union Representative Di Girolamo,accompanied by employee Manrique, met with CompanyPresident Gorski at the plant and there requested recogni-tion and bargaining as the designated bargaining agent fora majority of the Company's production employees. Gorskirefused, claiming,inter alia,that "at the present timebusiness was very slow . . . and he couldn't deal with the"Union. Shortly thereafter, on Tuesday or Wednesday ofthe following week, April 17 or 18, Gorski summarilyinstructed employee Manrique to report for work at 4 p.m.and work until midnight. Previously,Manrique hadworked some 10 hours a day commencing generally about12 noon. Gorski apprised Manrique: "From now on youhave to work 35 hours a week. This is the Union hours. Noovertime . . . . No Saturdays." That evening Manriquecomplained to Gorski that "it was not legal to work , . .alone in the plant" and Gorski promptly transferredhe could not get to see them personallyin orderto criticize their workverballyInstead,as discussedbelow.I find and conclude that these writtencriticisms were a part of management's harassment of the employees in anattempt to discourageemployeeunion activities.in fact,asGorskiacknowledged,the written letters of criticism were issued after the unfairlabor practicecharge was filed in the instant caseadmittedly "to show theLabor Board the type of employees ..:'and, thus, ineffect,tomake arecord against themInaddition, I do not credit Gorski'sunsupported assertion that hechangedMannque'shours and Belevan'shours shortly after April 13because of "changes in businessoperations " Further, Gorski acknowledgedinpart thathe told bothManrique and Belevan that "ifthe Union doescome intothe shopwe will run it asa strict 35hour union shop" and that he"could notafford the extra time, overtime.Iwas paying them."Gorski admittedlyhad no experiencewith any otherunion shops in his area.Further,Ido notcredit Gorski's assertion that he never told Belevan andManriquethat they could only work8 hours aday and that the only reasonwhy Manriqueand Belevanworked 4 p.m. to12midnight fora 2-weekperiod in April was "because we did not have a full set of machines for themto run."Elsewhere in his testimony.Gorskiclaimed that he shiftedManrique to the 4 p.m shiftbecauseManriqueassertedly "had a very poorattitudetoward the extra work." As discussed below,I am persuaded thatGorskiin fact engaged in the above course of conduct in an effort todiscourage his employees fromengaginginUnion protected activities. 508DECISIONS OF NATIONALLABOR RELATIONS BOARDcoworker Belevan to the same shift. At the same time,Gorski informed employees Manrique and Belevan that"from now on you have to take one hour lunch"; Gorskiasserted that "this is the Union's order." Previously, theemployees had been permitted to take a short lunch breakwith pay since they kept their machines operating.Consequently,Manrique and Belevan reasonably under-stood Gorski's instruction to mean that they would now bedocked for a full lunch hour. Mannque and Belevancomplained to Gorski and Gorski responded: "It's up toyou, you want to have half an hour or one hour. You stopthemachines and you have an hour lunch." Dunng thissame period, Gorski apprised Belevan: ". . . I don't knowwhat I'm going to do about your hours. I [am] going likecrazy.When this thing is over, I give you back your hours."Manrique and Belevan worked from 4 p.m. to midnightfor approximately 2 weeks. Thereafter, about May 7,Gorski instructedMannque and Belevan to work themidnight shift. The two employees were later permitted byGorski to start work from about 10 p.m. instead of frommidnight.However, as employee Mannque crediblyexplained, he could no longer put in his usual hours andovertime because he was "too tired" during the earlymorning and because Gorski had failed to leave instruc-tions necessary to work beyond 5 or 6 a.m. In this contextGorski, for the first time, issued aseriesofwrittencriticisms to both Mannque and Belevan.On this record, I find and conclude that CompanyPresident Gorski-in delaying employee Mannque's start-ing time to 4 p.m. and thereby reducing the employee'shours of work-was retaliating against employee Mannquebecause of his chief role in the Union's organizationaleffort.At the hearing, Gorski asserted that he had changedManrique's starting hours because of "changes in businessoperations"; "because he did not have a full set ofmachines for [the employees] to run . .."; and becauseManrique "had a very poor attitude toward that extrawork." I reject these unsupported assertions as pretextualand find instead that Respondent's action was motivatedin substantial part by an unlawful purpose to discourageunion activities, in violation of Section 8(1) and (3) of theAct. In addition, I find and conclude that CompanyPresident Gorski-in later transfenng employee Mannqueto the midnight shift-was further retaliating againstManrique because of his union support, in violation ofSection 8(1) and (3) of the Act. And, as a consequence ofthe later shift change, employee Mannque did not work hisusual hours. Under the circumstances, I find and concludethat employeeManrique's loss of working hours andovertime on both the afternoon and evening shifts was theresult of Respondent's union animus and, accordingly, inviolation of Section 8(a)(1) and (3) of the Act.Gorski,in institutingthese hour changes and shifttransfers, had warned employee Mannque that "from nowon you have to work 35 hours a week"; these are "Unionhours"; there would be "no overtime" or work onSaturdays. In like vein, as shown above, Gorski made clear0Counsel further stated "Now I think what happenedhere,they [theemployees]misunderstood the employer, perhaps the employer didn'tcommunicate well to them.What the employer was saying, as the evidenceestablished, that if the Union comes in here you're going to be limited toeight hours of work minus a paid lunch hour "to the employees that they would lose their paid lunchperiod if the Union became their bargaining agent. I findand conclude that such statements constitute threats toreduce hours of work and overtime and eliminate benefitsbecause of Uniori protected activities, in violation ofSection 8(a)(1) of the Act. Cf.Byrne Dairy Inc. v. N.L.R.B.,431F.2d 1363 (C.A. 2, 1970). Counsel for Respondentargued at the hearing that Gorski "was giving hisprediction, what he knew about a Union contract, that itwas a 35 hour week and . . . and an unpaid lunchperiod."9Gorski admittedly had not received a unioncontract; he was generally unaware of the current terms ofsuch a contract; and he made no attempt to explain to hisemployees "any reason why" the Company assertedly"would run 35 hours" "if we had a Union shop" 10 And, asthe Supreme Court stated inN.L.R.B. v. Gissel PackingCo., 395 U.S. 575, 616-620 (1969):Any assessment of the precise scope of employerexpression, of course, must be made in the context ofits labor relations setting. Thus, an employer's rightscannot outweigh the equal rights of the employees toassociate freely, as those rights are embodied in § 7 andprotected by § 8(a)(1) and the proviso to § 8(c). Andany balancing of those rights must take into accountthe economic dependence of the employees on theiremployers, and the necessary tendency of the former,because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear. Stating theseobvious principles is but another way of recognizingthat what is basically at stake is the establishment of anonpermanent, limited relationship between the em-ployer, his economically dependent employee and hisunion agent,not the election of legislators or theenactment of legislation whereby that relationship isultimately defined and where the independent votermay be freer to listen more objectively and employersas a class freer to talk. Cf.New York Times Co. v.Sullivan,376 U.S. 254 (1964)....Thus, an employer is free to communicate to hisemployees any of his general views about unionism orany of his specific views about a particular union, solong as the communications do not contain a "threat ofreprisal or force or promise of benefit." He may evenmake a prediction as to the precise effects he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective fact to convey an employer'sbeliefas to demonstrably probable consequencesbeyond his control or to convey a managementdecision already arrived at to close the plant in case ofunionization. SeeTextileWorkers v. DarlingtonMfg.Co.,380 U.S. 263, 274, n. 20 (1965). If there is anyimplication that an employer may or may not takeaction solely on his own initiative for reasons unrelatedto economic necessities and known only to him, the70Gorski was uncertain and could not recall whether he also said to theemployees that he "could not afford overtime" with a union There was nocredible evidence adduced bearing upon Respondent's financial capabilityin this respect FELSA KNITTING MILLS, INC.statement is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion, and as such withoutthe protection 3f the First Amendment.Here, I find and conclude that Gorski's statements to hisemployees pertaining to a 35-hour week, loss of overtime,and lossof a paid lunch period were not "carefully phrasedon the basis of objective fact to convey an employer'sbeliefas to the demonstrably probable consequencesbeyond his control. . ." (ibid.).Instead, I find andconclude that such statements clearly tended to interferewith employee Section 7 rights. And, as found, Respondentdiscriminatorily implemented these threats by reducing thehours of both Mannque and Belevan.In addition, in this context, I find and conclude thatRespondent's sudden issuance of written criticisms toemployees Mannque and Belevan was part of the Compa-ny'sunlawful purpose to discourage employee unionactivities, in violation of Section 8(a)(1) and (3) of the Act.Ido not credit Gorski's assertion that he suddenly issuedthese unprecedented written criticisms to Manrique andBelevan, two of his oldest employees, because he could notget to see them in person. See,N. L. R. B. v. Texas Industries,426 F.2d 812 (C.A. 5, 1970). Further, I find and concludethat Gorski's statement to Belevan that "when this thing isover,I giveyou back your hours" is plainly a promise ofbenefit calculated to discourage employee union support,proscribed by Section 8(a)(1) of the Act. Cf.N.L.R.B. v.Marsellus Vault & Sales, Inc,431 F.2d 933, 937 (C.A. 2,1970)."B.The 8(a)(5) and (1)ViolationAnd the Proprietyof a Bargaining OrderWhile the Board normally views a secret ballot electionas the most satisfactory method of resolving questions ofrepresentation, it has recognized that certain specialcircumstances may require reliance upon other indicia ofemployee sentiment. Thus, where a union has obtainedvalid authorization cards from a majority of the employeesin an appropriate unit but the employer engages in a courseof unlawful conduct which tends both to destroy thismajority and to negate the likelihood of a future fairelection,the Board has concluded, with the approval of thecourts, that thestatusquo antewould be most nearlyrestored and the policies of the Act best effectuated by anorder requiring the employer to bargain with the unionwhich, prior to the unfair labor practices, had beendesignated as the representative by a majority of the11As stated, employeeBelevan was assignedto workwithemployeeMannque from 4 p.m to midnight from about April 18 to about May 7afterManrique complained about working in the plant alone I find andconclude that management'sconduct-inassigningManrique to thisshift-was discriminatorily motivated and, as a consequence, resulted inboth Mannque and Belevan working less hours of employment than theynormally would have worked, in violation of Sec 8(axl) and (3) of the Act.However, I note that counsel for General Counsel does not plead or claimthat Belevan's later assignment to the midnight shift was, like in the case ofMannque, unlawful. Further, counsel for General Counsel does not pleador claim that Belevan was unlawfully deprived of work, like in the case ofMannque, on the midnight shift.It is alleged thatCompanyPresident Gorski violated Sec. 8(a)(1) of the509employees. See, e.g.,N.L.R.B. v. Marsellus Vault & Sales,Inc., supra; Byrne Dairy, Inc. v. N. L. R. B., supra.InN. L. R. B. v. Gissel Packing Co., Inc., supraat 615, theSupreme Court stated the rule as follows:In fashioning a remedy in the exercise of its discretion,the Board can properly take into consideration theextensiveness of an employer's unfair labor practices interms of their past effect on election conditions and thelikelihood of their recurrence in the future. If the Boardfinds that the possibility of erasing the effects of pastpractices and of ensuring a fair election (or a fair rerun)by the use of traditional remedies, though present, isslightand that employee sentiment once expressedthrough cards would, on balance, be better protectedby a bargaining order, then such an order should issueApplying this principle to the instant case, I find andconclude that the Union by April 12 had secured signedmembership cards from five of the six employees in anappropriate bargaining unit and, on April 13, the Unionrequested recognition as the employees' bargaining agent.The Company refused and instead retaliated against thekey union protagonist, employee Manrique, by reducinghis hours of employment and later transferring him to themidnight shift with a further loss in hours of work; bythreatening employees with a reduction in hours andovertime work and the elimination of a paid lunch period;by issuing employees letters of criticism; and by promisingemployee Belevan a return of his hours "when this thing isover." In the context of a unit consisting of some sixworkers, I find and conclude that the foregoing acts ofinterference, restraint, coercion, and discrimination werecalculated to destroy the Union's majority support amongthe employees and negate the likelihood of holding a futurefair election. I find and conclude that the possibility oferasing the effects of these unfair labor practices amongthe six unit employees by use of traditional remedies is atbest slight. In sum, I find and conclude that Respondenthas violated Section 8(a)(5) and (1) of the Act and abargaining order is an appropriate remedy to effectuate thepurposes and policies of the Act.CONCLUSIONS OF LAW1.Respondent Felsa Knitting Mills, Inc. is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Charging Party Local 107,InternationalLadies'Act when he asked employee Belevan about a union meeting scheduled forEaster SundayUnder all the circumstances,Iam notpersuaded thatGorski's single statement was coercive Cf.N L R B v Long Island AirportLimousine Service Corp,468 F 2d 292, 295 (C.A 2. 1972). Likewise, it isclaimed that Company President Gorski unlawfully granted employee JorgeCartegena a paid vacation However, Gorski,with the assistance of hispayroll record, testified that Cartegena did not receive a paid vacationUnder the circumstances,Ifind that the General Counsel has notestablished this violation as alleged Finally, it is claimed that Ralph Alicea,a unit employee,was at all times matenal an agent or Respondent GeneralCounsel has not sufficiently established this assertion and, consequently. Iwould not charge to the employer coercive statements allegedly made byAlicea. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDGarment Workers' Union, AFL-CIO, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (3) of theAct by threatening its employees with a reduction in hoursand overtime work and the elimination of a paid lunchperiod; by offering and promising an employee the returnof his hours of work; by transferring employee IgnacioManrique to less desirable work shifts and providing himwith less employment than he previously had received andwould normally have received; by providing employeeRuben Belevan with less employment than he previouslyhad received and would normally have received; and byissuing letters of criticism to employees Mannque andBelevan-all in an effort to prevent and discourage itsemployees from supporting the Charging Party Union andexercising their rights under Section 7 of the Act.4.Allproduction and maintenance employees ofRespondent employed at its Farmingdale plant, exclusiveof office clerical employees, guards, professional employ-ees and all supervisors as defined in Section 2(11) of theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meamng of Section 9(b) ofthe Act.5.On or about April 13, 1973, a majority of theemployees of Respondent in the unit described abovedesignated the Charging Party Union as their representa-tive for the purposes of collective bargaining with Respon-dent and at all times since said date the Union by virtue ofSection 9(a) of the Act has been and is now the exclusiverepresentative of all the employees in said unit for thepurpose of collective bargaining.6.On or about April 13, 1973, the Charging PartyUnion requested Respondent to recognize and bargainwith it as the exclusive bargaining representative ofRespondent's employees in the unit described above withrespect to rates of pay, wages, hours of employment, andother terms and, conditions of employment of suchemployees.7.On or about April 13, 1973, Respondent refused andsincesaid date has continued to refuse to recognize andbargain collectively with the Charging Party Union as theexclusive collective-bargaining representative of Respon-dent's employees in the unit described above and, instead,has engaged in the unlawful acts of interference, restraint,coercion, and discrimination as found herein in order toundermine the Charging Party Union and to destroy itsmajority status among the employees in the unit describedabove.8.Respondent has violated Section 8(a)(5) and (1) ofthe Act by refusing to recognize and bargain collectivelywith the Charging Party Union as the designated bargain-ing agent of its employees in the unit described above.9.Respondent has not committed further violations ofSection 8(a)(1) of the Act as alleged in the complaint andthose allegations are dismissed.10.The unfair labor practices found hereinare unfair12At the hearing,counsel for Respondent arguedthat both employeesManrique and Belevan werebeing compensated by the Unionfor theiralleged lossof hours of workand overtime and, consequently,the twoemployees voluntarilydeterminednot to worktheir usualhours The recordlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged incertain unfairlabor practices, I will recommendthat it ceaseand desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. And, as the unfair laborpractices committed by the Respondent are of a characterstriking at the core of employee rights safeguarded by theAct, I shall recommend that it cease and desist from in anyother mannerinfringingupon rights guaranteed employeesin Section7 of the Act.Ithas been found that Respondent, -in violation ofSection 8 (a)(1) and (3) of the Act, discriminatorilytransferred employee Ignacio Manrique to less desirablework shifts and provided him with less employment thanhe previously had received and would normally havereceived. It will therefore be recommended that Respon-dent offer employee Manriqueimmediateand full rein-statement to his former or substantially equivalent positionor shift,without prejudice to his seniority or any otherrights and privileges, and make him whole for any loss ofearningssuffered by reason of the foregoing discriminatoryconduct by paying to him a sum of money equal to thatwhich he normally would have earned from the dates ofthe discrimination to the date of Respondent's offer ofreinstatement,less net earningsduring such period,12 withbackpay computed on a quarterly basis in the mannerestablished by the Board in F.W.Woolworth Co.,90NLRB 289. Backpay shall carry interest at the rate of 6percent perannum,as set forth inIsis Plumbing & HeatingCo.,138NLRB 716. Further, it has been found thatRespondent, in violation of Section 8(a)(1) and (3) of theAct, discriminatorily provided employee RubenBelevanwith less employment than he previously had received andnormally would have received from about April 18 throughabout May 7, 1973. It will therefore be recommended thatRespondent make employee Belevan whole for any loss ofearningssuffered by reason of this discrimination, asprovided above in the case of employee Manrique. And, itwill be recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records,socialsecuritypayment records,timecards,personnelrecords and reports, and all other records necessary anduseful to determine the amount of backpay due and therightsof reinstatementunder the terms of these recommen-dations.Italso has been found that Respondent, in violation ofSection 8(a)(1) and (3) of the Act, discriminatonly issuedletters ofcriticismto employees Manriqueand Belevan. Itwillbe recommended that Respondent remove andexpunge from its recordsand files all references to saidletters of criticism.Finally, it has been found that Respondent violatedSection 8(a) (5) and (1) of the Act by refusingto recognizeand bargain with the Unionas the designated agent of adoes not establish that theemployees voluntarilydetermined not to worktheir usual hours or overtime in order to receive paymentfrom the UnionIn any event.this is a matter for determination in compliance proceedingssince itproperlypertains to the computationof backpay FELSA KNITTING MILLS, INC.majority of employees in an appropriate unit and that,because of Respondent's unfair labor practices as foundherein, the possibility of erasing the effects of thoseunlawful practices among the Company's six unit employ-ees and ensuring a fair election is at best slight. Conse-quently, as discussedsupra,itwill therefore be recommend-ed that a bargaining order is necessary and appropriate toeffectuate the purposes and policies of the Act.ORDER 13Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,Respondent Felsa Knitting Mills, Inc., its officers,agents,successors and assigns,shall:1.Cease and desist from:(a) Threatening its employees with a reduction in hoursof work and overtimework,the elimination of a paid lunchperiod,or any otherreprisalsif theychoose, or continuetheir supportof,Local 107,International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labororganiza-tion as their bargaining representative;(b)Telling employeesthat their previously eliminatedhours of employment will be restored when the aboveUnion's organizational effort is ended;(c)Discouraging union membership or activities or otheremployee protected activities by transferring employees tolessdesirablework shifts,by providingthem with lesshours of employment than they normallywould havereceivedand byissuing them letters ofcriticism, or bydiscriminating against them in regard to hire and tenure ofemployment or in regardtoany othercondition ofemployment because of their union support,affiliation, orprotected concerted activities;(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe above Umonor any other labor organization, tobargain collectively through representatives of their ownchoosing,and to engage in other protected concertedactivities for the purposes of collective bargaining or othermutual aid or protection,or to refrain from any or all suchactivities.2.Takethe following affirmative action designed toeffectuate the policiesof the Act:(a)Upon request,bargain collectivelywith Local 107,International Ladies' Garment Workers'Umon,AFL-CIO,as the exclusive representative of all the employees inthe unit described below and, if an understanding isreached,embody such an understanding in a signedagreement.The unit consists of:Allproductionandmaintenance employees ofRespondent employed at its Farmingdale,New Yorkplant,exclusive of office clerical employees,guards,professional employees, and all supervisors as definedin Section2(11) of the Act;(b) Offerto employeeIgnacio Manrique immediate andfull reinstatement to his former shift or position or, if thatshiftor position no longer exists,to a substantiallyequivalent shift or position without prejudice to hisseniority or other rights and privileges,and make him511whole for any loss of earnings in the manner set forth inthis Decision.(c)Make employee Ruben Belevan whole for any loss ofearnings in the manner set forth in this Decision.(d)Remove and expunge from its records and files allreferences to letters of criticism issued discriminatorily toemployees Manrique and Belevan.(e)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thisDecision.(f)Post at its plant at Farmingdale, New York, copies ofattached noticemarked "Appendix." 14 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt "thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decisionwhat steps have been taken to comply herewith.14 In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings.conclusions,recommendations,and recommendedOrderherein shall, asprovidedin Sec102.48 ofthe Rules and Regulations.be adopted by theBoard and become its findings, conclusions,and Order,and all objectionsthereto shallbe deemed waivedfor all purposes14 In the event that the Board'sOrderis enforced by a judgment of aUnited States Court of Appeals,the words in the noticereading "Posted byOrder ofthe National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a full trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that Felsa Knitting Mills, Inc. violated theNational Labor Relations Act and ordered us to post thisnotice.We therefore notify you that:WE WILL NOT threaten our employees with areduction in hours of work and overtime work, theelimination of a paid lunch period, or any otherreprisals if they choose, or continue their support of,Local 107,InternationalLadies'Garment Workers'Union, AFL-CIO, or any other labor organization, astheir bargaining representative.WE WILL NOT tell employees that their previouslyeliminated hours of employment will be restored whenthe Union's organizational effort is ended.WE WILL NOT discourage union membership, orunion activities or other protected concerted activities,by transferring employees to less desirable work shifts,by providing employees with less hours of employmentthan they normally would have received, by issuing 512DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees written letters of criticism,or bydiscrimi-nating against them in regard to hire and tenure ofemployment or in regard to any other condition ofemployment because of their union support,affiliation,or protected concerted activities.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to join or assist the aboveUnion or any other labor organization,tobargaincollectively through representatives of their own choos-ing and to engage in other protected concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities.WE WILL upon request bargain collectively withLocal 107, International Ladies' GarmentWorkers'Union,AFL-CIO,as the exclusive representative of allthe employees in the unit described below and, if anunderstanding is reached,embody such an understand-ing in a signed agreement. The unit consists of:All production and maintenance employees ofFelsaKnittingMills,Inc.,employed at itsFarmingdale,New York,plant, exclusive of officeclerical employees,guards, professionalemploy-ees, and all supervisors as defined in Section 2(11)of the Act.WE WILL offer to employee Ignacio Mannqueimmediate and full reinstatement to his former shift orposition or, if that shift or position no longer exists, to asubstantiallyequivalent shift or position,withoutprejudice to his seniority or other rights and privilegesand make him whole for any loss of earnings, asprovided in the Board'sDecision and Order.WE WILL make employee Ruben Belevan whole forany loss of earnings,as provided in the Board'sDecision and Order.WE WILL remove and expunge from our records andfiles all references to letters of criticism issued discrimi-natorily to employees Mannque and Belevan.DatedByFELSA KNITTING MILLS,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,16 Court Street,4th Floor,Brooklyn,New York 11241, Telephone 212-596-3535.